CRE CT RRIS AA FRO OACORT LZ ROR? fF 2.

UNITED STATES DISTRICT COURT -
SOUTHERN DISTRICT OF NEW YORK

 

THE PLUMBING SUPPLY, LLC, abla.
FAUCET WORKS, . ;

Plaintiff, —
-against-
EXXONMOBIL. OIL CORPORATION, ,
CPD NY ENERGY: CORPORATION, and
JOHN DOES 1- 10,

Defendants.

 

CPD NY ENERGY CORP,

Defendant and Third-Party Plaintiff,

. ~against-

CUMBERLAND FARMS, INC., GROUNDWATER
& ENVIRONMENTAL SERVICES, INC., JOHN
DOES1-10,

Third-Party Defendants.
CUMBERLAND FARMS, INC,,

Third Party Defendant and
_ Third Party Plaintiff,

7 -against-—
CONOCOPHILLIPS COMPANY,

Third Party Defendant.

 

 

 

“4 ENT
..ONICALLY FILED

oy

“SLED,

1 na rememmemmammaccars Ne

 

 

J ORDER,
STIPULATION OF AT AL
VOLUNTARY DISMISSAL
PURSUANT TO F.R.C.P.
41(a)(1)(A)(i) .

Case No.: 14-cv-3674 (VB)

Hon. Vincent L. Briccetti
U.S.D.J.

ITIS HEREBY STIPULATED AND AGREED by and between Defendant/Third-Party

Plaintiff CPD NY Energy Corp. (“CPD”) and Third Party Defendant Groundwater &

Environmental Services, Inc. (“GES”), and/or their respective counsel, that the above-captioned

 
Cased 24a 03 RHP VEER D Demunae Rbk 2 Fig LAYS 74 oPaaye 91 2

Third Party Claim is voluntarily dismissed, with prejudice, against Third Party Defendant GES

 

only, pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii).

—_—_——

Respectfully submitted,

“ . . C4

John L. Barone, Esq. .
William F. Demarest II, Esq.
Tooher & Barone, LLP
Attorneys for Third-Party Plaine C CPD NY
ENERGY CORP.
313 Hamilton Street —
Robinson Square
. Albany, New York 12210
(518) 432-4100
Fax: (518) 432-4200

Dated: September 26, 2019

‘Dated: | C1
White Plains, NY

, 2019

ray ebay,

eee

: ” ae
peer

we

 

 

“Johit Ey oleet Esq,

>
Rupp Baase Pfalzgraf, Ctitningham, LLC
Attorneys for Third-Party Defendant
Groundwater & Environmental Services, Ine.
1600 Liberty Building: .
Buffalo, New York 14202
(716) 854-3400

Dated: September 26, 2019

    

SO ORDERED:

 

Vincent L, Briccetti_-

United States District Judge
